Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-CV-965

ANTHONY MILLS,

        Plaintiff,

v.

TOWN OF LASALLE, COLORADO, a municipality,
CITY OF GREELEY, COLORADO, a municipality,
WELD COUNTY SHERIFF’S OFFICE, a municipality,
DAVID MILLER, LaSalle Police Officer, in his individual capacity,
DEPUTY DECKER, Weld County Sheriff’s Deputy, in his individual capacity,
OFFICER JOHNSON, Garden City Police Officer, in his individual capacity,
OFFICER TIENES, Kersey Police Officer, in his individual capacity,
OFFICER CANTOR, Greeley Police Officer, in his individual capacity,
OFFICER OTTO, Greeley Police Officer, in his individual capacity,
OFFICER CORLES, Greeley Police Officer, in his individual capacity, and
CHIEF CARL HARVEY, Town of LaSalle Police Chief, in his individual and official
     capacities,

        Defendants.


                         COMPLAINT AND JURY DEMAND


        Plaintiff Anthony Mills, by and through his attorney Sarah Schielke The Life &

Liberty Law Office, respectfully alleges for his Complaint and Jury Demand as follows:

                                  I. INTRODUCTION

1. This is an action for damages and other relief against the Defendants pursuant to 42

     U.S.C. § 1983.




                                           1
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 2 of 28




2. On April 8, 2018, Defendant officers of the Greeley Police Department, LaSalle Police

   Department, and Weld County Sheriff’s Department violated Plaintiff’s constitutional

   rights under the Fourth, Fourteenth and First Amendments to the U.S. Constitution.

3. Plaintiff Mr. Mills, a member of the Hells Angels motorcycle club, was riding his

   motorcycle home from a restaurant with a friend when Defendant LaSalle Police officer

   David Miller – recognizing from their attire that they were Hells Angels members –

   decided he would pull them over to harass and terrorize them.

4. Officer Miller, like the other named defendant officers in this case, greatly disliked

   those associated with the Hells Angels motorcycle club and was eager to personally

   participate in all of Northern Colorado law enforcement’s continued harassment and

   intimidation of members in this group.

5. Knowing his intent was unlawful, Officer Miller attempted to mute his body-worn

   camera for the interaction, in violation of his office’s own written policies. However,

   unbeknownst to him, he was unsuccessful in doing so. As a result, all the Defendants’

   unlawful behavior was recorded by Officer Miller’s body-worn camera and can be

   viewed in the attached Exhibits 1-3 (conventionally submitted to Court via CD).

6. Officer Miller and the other on-scene Defendant officers then began loudly discussing

   how they were going to hold Mr. Mills and his friend for as long as they wanted (“I

   have no problem holding these mother fuckers until Greeley gets down here”), their

   agreement that they would engage in this unlawful conduct because Plaintiff appeared

   associated with the Hells Angels (“I’m good, I mean, we get to fuck with HA”) and



                                            2
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 3 of 28




   threatening to tase or kill Plaintiff if he moved (“I’m shooting him! I need some paid

   vacation!”).

7. The Defendant Officers unlawfully seized and terrorized Plaintiff for over an hour. All

   Defendant officers on scene materially participated in this unlawful extended seizure in

   violation of the Fourth Amendment and throughout also violated their duty to intervene

   to stop Defendant Officer Miller, and one another, from ceasing this terrifying abuse of

   police power.

8. The actions of the Defendant Officers were part of the custom, practice and training at

   all the Defendant law enforcement agencies to harass, intimidate, unlawfully seize, and

   regularly violate the civil rights of any member or associate of the Hells Angels

   motorcycle club.

9. The Defendants’ actions caused Plaintiff Mr. Mills to endure pain, suffering,

   humiliation, emotional distress, attorneys fees, and other damages in an amount to be

   determined at trial.

                            II. JURISDICTION AND VENUE

10. This action arises under the Constitution and laws of the United States and the State of

   Colorado, including Article III, section 1 of the United States Constitution and Title 42

   U.S.C. § 1983.

11. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331 and 1343(a)(3).

12. This Court has authority to grant the declaratory relief requested herein pursuant to 28

   U.S.C. § 2201.



                                             3
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 4 of 28




13. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs is conferred by 42

   U.S.C. § 1988.

14. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All of the

   events alleged herein occurred within the State of Colorado or were directed at

   individuals within the State of Colorado.

                                        III. PARTIES

15. Plaintiff Anthony Mills is a citizen of the United States and was at all times relevant to

   the claims set forth herein, a resident of and domiciled in the State of Colorado. He now

   resides in Cheyenne, Wyoming.

16. Defendant David Miller is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the Town of LaSalle in

   LaSalle, Colorado. At all times relevant hereto Defendant Miller was acting under color

   of law, including when his actions were in violation of the Constitution and laws of the

   State of Colorado and the Constitution and laws of the United States of America.

   Officer Miller is a named Defendant in his individual capacity.

17. Defendant Deputy Decker is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police deputy for the Weld County Sheriff’s

   Office in Weld County, Colorado. At all times relevant hereto Defendant Deputy

   Decker was acting under color of law, including when his actions were in violation of

   the Constitution and laws of the State of Colorado and the Constitution and laws of the




                                               4
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 5 of 28




   United States of America. Deputy Decker is a named Defendant in his individual

   capacity.

18. Defendant Officer Johnson is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the Town of Garden City in

   Garden City, Colorado. At all times relevant hereto Defendant Johnson was acting

   under color of law, including when his actions were in violation of the Constitution and

   laws of the State of Colorado and the Constitution and laws of the United States of

   America. Officer Johnson is a named Defendant in his individual capacity.

19. Defendant Officer Tienes is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the Town of Kersey in

   Kersey, Colorado. At all times relevant hereto Defendant Officer Tienes was acting

   under color of law, including when his actions were in violation of the Constitution and

   laws of the State of Colorado and the Constitution and laws of the United States of

   America. Officer Tienes is a named Defendant in his individual capacity.

20. Defendant Officer Cantor is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the City of Greeley in

   Greeley, Colorado. At all times relevant hereto Defendant Officer Cantor was acting

   under color of law, including when his actions were in violation of the Constitution and

   laws of the State of Colorado and the Constitution and laws of the United States of

   America. Officer Cantor is a named Defendant in his individual capacity.




                                            5
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 6 of 28




21. Defendant Officer Otto is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the City of Greeley in

   Greeley, Colorado. At all times relevant hereto Defendant Officer Otto was acting

   under color of law, including when his actions were in violation of the Constitution and

   laws of the State of Colorado and the Constitution and laws of the United States of

   America. Officer Otto is a named Defendant in his individual capacity.

22. Defendant Officer Corles is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the City of Greeley in

   Greeley, Colorado. At all times relevant hereto Defendant Officer Corles was acting

   under color of law, including when his actions were in violation of the Constitution and

   laws of the State of Colorado and the Constitution and laws of the United States of

   America. Officer Corles is a named Defendant in his individual capacity.

23. Defendant Town of LaSalle, Colorado is a municipality for purposes of § 1983 liability.

24. Defendant City of Greeley, Colorado is a municipality for purposes of § 1983 liability.

25. Defendant Weld County Sheriff’s Office is a municipality for purposes of § 1983

   liability.

26. Defendant Chief Carl Harvey is an individual the chief of police for the Town of

   LaSalle’s police department. He sets policy for the Town of LaSalle’s police

   department and is responsible for supervising and training LaSalle’s police officers, to

   include Defendant David Miller.




                                            6
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 7 of 28




                               IV.FACTUAL ALLEGATIONS

27. On April 8, 2018, at approximately 8:00 pm, Plaintiff Anthony Mills and his friend

   Theodore Simpson were each on their motorcycles driving home from a restaurant

   where they had had dinner in Greeley. They were driving south on Highway 85 in

   LaSalle, Colorado.

28. Defendant Officer David Miller, who was on patrol driving in the other direction, saw

   the motorcyclists and recognized them to be individuals who supported or were

   members of the Hells Angels motorcycle club. They wore distinctive clothing easily

   identifying them as such.

29. Although Officer Miller had observed Plaintiff and Mr. Simpson violate no laws, he

   flipped a U-turn, sped after them, turned on his overhead red and blue lights, and did

   an interagency callout requesting that dozens of officers respond to a traffic stop for

   (Miller claimed) merely committing the traffic infraction of speeding.

30. This “pull them over whenever you see them to harass them” attitude towards anyone

   who associated with the Hells Angels Motorcycle Club was (and remains) an ongoing

   custom and practice among officers at all the Defendant law enforcement agencies,

   condoned and repeated for the sole purpose of harassing, intimidating and threatening

   those who associate with the Hells Angels Motorcycle Club. Upon information and

   belief, both Weld County Sheriff’s Office and Greeley Police Department provide

   training to law enforcement in Colorado (to include but not limited to the named




                                            7
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 8 of 28




   Defendants) explicitly condoning and directing that officers harass and unlawfully

   detain, search and seize anyone associated with the Hells Angels motorcycle club.

31. Upon information and belief, Defendant Town of LaSalle and its police department

   (directed by Defendant Chief Harvey) also has a custom among its officers of harassing

   and violating the civil rights of those associated with the Hells Angels motorcycle club,

   and also of turning off body-worn camera while conducting such illegal activities.

32. At least a half dozen officers immediately responded to the scene of Officer Miller’s

   traffic stop. All the patrol cars activated their spotlights, headlights, and overhead lights

   to completely blind the compliant Plaintiff Mr. Mills and Mr. Simpson.

33. Officer Miller and Defendant Weld County Sheriff’s Deputy Decker first walked up to

   Plaintiff Mr. Mills and Mr. Simpson, and ordered them to put their hands in the air.

   They complied. The officers then surrounded and ordered them to shut off their bikes.

   They complied. Officer Miller then ordered them to put their kickstands down and get

   off their bikes. They complied.

34. Officer Miller then demanded that Mr. Mills and Mr. Simpson produce their licenses,

   registration and insurance. Both supplied the requested documents immediately.

35. Officer Miller then demanded to know whether Mr. Mills or Mr. Simpson had any

   weapons on them. They had Leatherman knives and told the officers so. Officer Miller

   demanded that they hand over their knives to him. They complied.

36. Officer Miller then kept asking if they had any other weapons anywhere else. Mr.

   Simpson told him that he had a pistol in the closed saddlebag on his motorcycle. Officer



                                              8
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 9 of 28




   Miller admitted that Mr. Simpson’s possession of that firearm was apparently lawful.

   Officer Miller then ordered both Mr. Mills and Mr. Simpson to stay put under the watch

   of the other officers who had surrounded them. They did so.

37. Officer Miller returned to his patrol car where he loudly conversed with the several

   other police officers on scene. They joked about how the “warmer weather brings out”

   Hells Angels members and Officer Miller said (regarding Mr. Simpson) “let’s see if

   he’s got any felony convictions” so they could “get him for the firearm.” He requested

   multiple agencies run background checks on Mr. Simpson in the hope he might find a

   felony conviction. Officer Miller had no articulable reason to believe Mr. Simpson had

   a felony conviction (in fact, neither Plaintiff nor Mr. Simpson had any meaningful

   criminal history) but he decided to detain both Mr. Mills and Mr. Simpson longer so

   that he could pursue this fishing expedition.

38. Both Plaintiff Mr. Mills and Mr. Simpson’s driving privileges came back valid, they

   were cleared for warrants, and neither had any felonies. Disappointed, but not deterred,

   Officer Miller continued loudly chatting with the other officers on scene from behind

   the blinding lights they had on Plaintiff and Mr. Simpson, continuing their detention of

   the riders. Another officer reminded Officer Miller to start writing the speeding ticket

   he was going to write to justify stopping the motorcyclists. Officer Miller did so.

   Meanwhile, both Plaintiff Mr. Mills and Mr. Simpson continued standing next to their

   bikes, completely blinded by the officers’ lights, unable to see what was going on,

   growing increasingly terrified of what the officers’ intended to do to them.



                                            9
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 10 of 28




39. As Officer Miller was finishing writing the speeding ticket to Plaintiff Mr. Mills, he

   heard over the radio that there had been an alleged assault at a Tilted Kilt in Greeley

   that possibly involved members of a “motorcycle gang.” Officer Miller excitedly

   provided Mr. Mills’ and Mr. Simpson’s physical descriptions over the radio to see if

   they matched anyone who was suspected involved in the Tilted Kilt bar fight.

40. There was no match between the descriptions provided on each side of the call but it

   was the custom and practice of these police agencies to harass and detain citizens

   associated with the Hells Angels for as long as possible regardless of whether there was

   justification to do so. The officers on scene then loudly discussed that they would not

   let Mr. Mills or Mr. Simpson go until Greeley drove a witness from the Tilted Kilt all

   the way down to their location to do a drive-by identification. Officer Miller laughed

   and announced “I have no problem holding these mother fuckers until Greeley gets

   down here.” The other officers all laughed and said “Oh yeah!”

41. Over the next 30 minutes, the officers stood around Officer Miller’s patrol car laughing

   about indefinitely detaining Mr. Mills and Mr. Simpson. Officer Miller made repeated

   jokes about how long he was taking to write the speeding tickets, at one point

   announcing to the group “Looky there, I got one summons done,” to much laughter.

   Throughout all of this, Plaintiff Mr. Mills remained frozen and blinded by the officers’

   lights, only able to hear them and unable to see what they were doing or what was

   happening around him. To subject Plaintiff to this continued state of terror and

   helplessness was the clear and express intent of all Defendant officers on scene.



                                            10
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 11 of 28




42. One officer brought up during this extended seizure that Greeley PD probably wouldn’t

   even drive all the way down there with their witness to do a drive-by, since it was way

   too far and they couldn’t hold Mr. Mills and Mr. Simpson for that long. Officer Miller

   responded: “Oh fuck yes they are (coming down here).” The other officer responded

   “When? After we cut them loose?” And Officer Miller replied: “Oh no, I told them

   we’re holding them here until they get here; get your ass down here.” Another officer

   in the group then noted, “so, in a couple hours then” and everyone laughed, noting they

   “didn’t have anything else to do.”

43. An officer then made a joke that he had some “online training” he needed to get done

   “before May 1.” Everyone again laughed and Officer Miller stated “I’m good, I mean,

   we get to fuck with HA.” Again the group of Defendant Officers laughed and openly

   agreed that this was their conspiratorial purpose.

44. “HA” stands for Hells Angels and is a common short-form used by law enforcement to

   reference them.

45. The officers then began discussing various features of Mr. Mills’ motorcycle with one

   another, all within earshot of Mr. Mills. Mr. Mills, who was gravely concerned for his

   safety and well-being, remained silent, still, and terrified. He knew that Defendant

   Officer Miller had declared the stop at the outset to be for a speeding ticket, but now

   over 25 minutes into the seizure being held without explanation and lit up by over a

   half dozen patrol cars’ lights, it was patently clear that nothing happening at that point

   had anything to do with traffic enforcement.



                                            11
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 12 of 28




46. Finally, around 30 minutes into the Defendant Officers’ stop of the motorcyclists,

   dispatch notified that three Greeley PD officers were en route to their location with a

   witness to take a look at Mr. Mills and Mr. Simpson to see if he recognized either of

   them as being involved in the fight at the Tilted Kilt. Officer Miller responded to the

   other officers over the radio: “Copy that, we’ll keep em here.”

47. Upon information and belief, the Defendant Officers who were actually on scene and

   participating in the unlawful detention of Plaintiff up to this point included (but may

   not be limited to) Defendant Officer Miller, Defendant Officer Johnson, Defendant

   Officer Tienes and Deputy Decker.

48. While waiting, these officers then began sharing stories with one another of violent

   things they had done to motorcyclists and members of motorcycle clubs. They

   continued to do this all right in front of Mr. Mills and Mr. Simpson for the purpose of

   terrifying them further. The topic then turned to various motorcyclists the officers had

   tased or attempted to tase with a taser gun. One officer described how he had “almost

   tazed a guy off a motorcycle” while the motorcycle was in motion and had a passenger

   riding on it, again to much laughter.

49. One of the officers then announced “well, if either one of [Mr. Mills or Mr. Simpson]

   gets it, it’s the tall dude!” To which Officer Miller then yelled, “hell, I’m shooting

   him! I need some paid vacation!” All the officers laughed and laughed. They

   continued to discuss how it would definitely be the “tall” motorcyclist (Mr. Mills) that

   they’d shoot first. Mr. Mills’ terror reached a horrifying apex. He knew that if he moved



                                            12
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 13 of 28




   at all, he clearly would be killed. Shaking, he tried to maintain perfect stillness so as to

   not give them the excuse they were trying to fabricate to murder him.

50. Thirty-two minutes into the stop, Officer Miller admitted to another officer that he had

   finished his deliberately meandering effort at writing a speeding ticket for Mr. Mills.

   Despite having finished writing that ticket, however, he continued his seizure of Mr.

   Mills without warrant or other lawful justification.

51. Forty-five minutes into the stop, Officer Miller ordered Mr. Mills to remove his helmet

   so that the witness that Greeley PD had brought to the seen could look at his face. All

   of the Greeley officers (Officers Cantor, Otto and Corles) then proceeded to try and

   make Plaintiff Mr. Mills and Mr. Simpson stand in a through lane of traffic for the

   drive-by identification. Mr. Mills objected to this, and both he and Mr. Simpson pointed

   out that the officers were putting them in harm’s way. The Defendant Officers

   responded: “Are you refusing a police order?” and continued to insist they stand in a

   through lane of traffic. As Mr. Mills and Mr. Simpson – with no other choice – began

   to comply by walking where the officers directed, a car went by and nearly hit them.

   The Defendant officers laughed. Plaintiff Mr. Mills’ terror, panic and fear for his life

   only escalated further.

52. The witness brought by the Greeley officers stated that he did not recognized either Mr.

   Mills or Mr. Simpson as involved in the barfight in Greeley and the officers on scene

   then laughed with one another about how unsurprised they were to hear that. They knew

   that the Tilted Kilt barfight suspect they were looking for had long hair (which neither



                                             13
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 14 of 28




   Mr. Mills or Mr. Simpson did) and that the Tilted Kilt suspect had been caught on video

   and identified (by name) by on-scene witnesses at the Tilted Kilt anyway.

53. One Defendant Greeley PD officer on scene then announced to the group that he was

   going to try and interrogate Plaintiff Mr. Mills while Officer Miller and the other

   officers continued their unlawful detention of him. The Greeley PD officer added that

   he was “sure [Mills] is going to tell me to fuck off” and then asked the group – “No one

   has any bodycams, right?” To which Officer Miller responded, “We do, but they’re

   off.” He then told the Greeley PD officer to go do whatever questioning he wanted to

   do of Plaintiff and that he would hold off on serving Plaintiff the completed speeding

   ticket until the Greeley officer had done whatever he wanted to do with Mr. Mills first.

54. Officer Miller then resumed laughing with the other officers about how he was going

   to have Mr. Simpson’s motorcycle towed and impounded. Throughout these rounds of

   insults and discriminatory comments all of the officers continually used terms like

   “fucking bikers,” “freaking bikers,” and loudly agreed with one another that “bikers’

   ladies” were not good-looking, and probably “short and fat.”

55. Officer Miller next bragged to the 7-8+ officers on scene that Mr. Simpson was going

   to be “riding bitch” because he was impounding his bike, and “not only that, now I get

   to go through his whole bike, bags, and everything.”

56. While this sizable congregation of Northern Colorado’s law enforcement officers

   continued their harassment and intimidation of Plaintiff and Mr. Simpson, dispatch

   called out to Officer Miller the need for his assistance on a different and unrelated call



                                            14
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 15 of 28




   in LaSalle nearby. Officer Miller, still eager to go through Mr. Simpson’s bags and

   bike, actually refused it, and asked two other officers to go “handle it.” After they

   reluctantly agreed to do so, Officer Miller and another unknown Defendant officer

   resumed sharing their eagerness to go through Mr. Simpson’s bags. The Defendant

   officer added, “When you find something in his bag, I wanna see it,” and Officer Miller

   replied, “Oh, I will. I will. I will share that with you”

57. After the drive-by witness left, Officer Miller and the other Defendant officers

   continued loudly antagonizing and harassing Mr. Mills and Mr. Simpson.. Officer

   Miller said “look at that little prospect, and I’m going to fucking inventory the shit out

   of his bike!” He openly encouraged the remaining Defendant officers to hang around

   for the “fun.”

58. Finally, nearly an hour after stopping and seizing him, Officer Miller gave Plaintiff Mr.

   Mills a speeding ticket and permitted him to leave. Despite all the harassment, threats

   and intimidation that Officer Miller and his cohorts had committed over the preceding

   hour, and naturally due to his understandable continued fear for his life, Mr. Mills

   remained courteous and respectful. He signed where directed on the summons and said

   “Thank you sir.”

59. Mr. Mills then drove home, shaking and in shock, utterly traumatized by what these

   officers had done to him. Mr. Mills was no stranger to near-constant harassment from

   law enforcement previous to this, but this was the first time he had been subjected to a




                                              15
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 16 of 28




   death threat and watched multiple officers from multiple jurisdictions laugh about how

   eager they were to shoot him if he made one wrong move. It made him sick.

60. Plaintiff felt so unsafe, depressed and threatened by the Defendant officers’ actions that

   he decided he had to move to another state. Waking up and trying to work and live in

   his Colorado community knowing that these law enforcement agencies were openly

   conspiring to kill him at the first opportunity (and get paid vacation time for it to boot)

   made life for Mr. Mills stressful, terrifying and unbearable. As soon as he was

   financially able to do so, he moved to Wyoming. His job as a foreman remained in

   LaSalle, however, so Mr. Mills has had to be continually subject to fear of being killed

   by police as he drives to and from work every day.

61. Plaintiff had difficulty sleeping and eating in the months that followed this event,

   feeling constantly anxious and fearful that law enforcement might come to hurt or kill

   him at any moment. The strain this permanent state of fear and anxiety put on Mr. Mills

   caused his relationship with his fiancé to fall apart. Mr. Mills was simply unable to be

   emotionally available to his then-future wife because he was consumed with trying to

   cope with the knowledge that the police would not protect him if needed and in fact

   would happily kill him and cover it up at the first opportunity they found, solely because

   of his exercising his constitutional right to associate with the Hells Angels motorcycle

   club.




                                             16
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 17 of 28




62. Plaintiff was injured financially through, inter alia, lost future income/employment

   opportunities and the cost of having to move to another state as a result of the

   Defendants’ unlawful conduct.

63. Plaintiff experienced psychological pain, trauma, stress and suffering as a result of the

   Defendants’ unlawful conduct and violations of his civil rights.

64. Plaintiff also suffered personal humiliation, mental anguish, and associated losses by

   virtue of the unlawful actions of these Defendants as set forth herein, for which he is

   entitled to compensation.

65. Plaintiff seeks appropriate relief at law and equity, including compensatory damages

   and declaratory and injunctive relief.

66. Defendant Town of LaSalle as a custom, practice and policy, did in this case, and in the

   past, violate the First, Fourth and Fourteenth Amendment rights of Plaintiff and others

   based upon their association with the Hells Angels Motorcycle Club in violation of the

   United States Constitution. Defendant Chief Harvey as the chief of police for the Town

   of LaSalle, failed to adequately train and supervise his officers in terms of respecting

   the constitutional rights of Plaintiff and others similarly situated.

67. Defendant Greeley Police Department, as a custom, practice and policy, did in this case,

   and in the past, violate the First, Fourth and Fourteenth Amendment rights of Plaintiff

   and others based upon their association with the Hells Angels Motorcycle Club in

   violation of the United States Constitution.




                                              17
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 18 of 28




68. Defendant Weld County Sheriff’s Office, as a custom, practice and policy, did in this

   case, and in the past, violate the First, Fourth and Fourteenth Amendment rights of

   Plaintiff and others based upon their association with the Hells Angels Motorcycle Club

   in violation of the United States Constitution.

69. Upon information and belief, the Town of Greeley’s police department and the Weld

   County Sheriff’s Office provide regional and state-wide training to all the Defendant

   officers regarding how to violate the constitutional rights of individuals like Plaintiff

   (specifically, any members or associates of the Hells Angels motorcycle club) and get

   away with it, and in which a code of conduct is set where the officers understand that

   neither their fellow officers nor their superiors will ever punish them for violating the

   civil rights of this group (Hells Angels associates) in particular.

70. All of the Defendant officers’ actions as described herein were taken under color of

   state law.

                                 V. CLAIMS FOR RELIEF

                              FIRST CLAIM FOR RELIEF
             42 U.S.C. § 1983 – 4th Amendment Violation – (Unlawful Seizure)
                                  (against all Defendants)

71. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.

72. Plaintiff Mr. Mills had a constitutionally protected right to be secure in his person

   against unreasonable seizures.




                                             18
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 19 of 28




73. Defendants unlawfully seized Plaintiff by means of physical force and show of

   authority and restrained him of his freedom.

74. Defendants did not have probable cause or other lawful justification to detain Plaintiff

   for over an hour, yet Plaintiff was ordered by Defendants to stay on scene, to not move,

   and told he would be shot if he moved, all while blinded by multiple police car

   spotlights.

75. Defendants’ actions, as described above, were objectively unreasonable in light of the

   facts and circumstances confronting them. The Defendant Officers’ intent in this

   violation of Plaintiff’s constitutional rights was openly stated and agreed to by all the

   officers repeatedly throughout the encounter, evidencing that this civil rights violation

   was also part of a conspiracy to violate Plaintiff’s civil rights.

76. It was the custom, policy and practice of LaSalle and its police department to harass,

   threaten, and intimidate anyone who appeared to be associated with the Hells Angels

   motorcycle club in this way.

77. It was the custom, policy and practice of both other named Defendant law enforcement

   agencies to harass, threaten, and intimidate anyone who appeared to be associated with

   the Hells Angels motorcycle club in this way.

78. It was the custom, policy and practice among all the named Defendant law enforcement

   agencies to violate each agency’s written policies regarding body-worn cameras when

   committing civil rights violations upon Hells Angels members or associates, in order to

   cover up the repeated abuses of power.



                                              19
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 20 of 28




79. The Defendants’ seizure and their loudly announced threat to murder Plaintiff to get

   some “paid vacation time” caused Plaintiff to experience terror and fear for his life. His

   experience of this event caused and continues to cause Mr. Mills trauma and emotional

   distress, and he suffered injuries in an amount to be proven at trial.

80. As a direct and proximate cause and consequence of Defendant LaSalle’s, Greeley’s,

   Weld County’s and Chief Harvey’s policies, training and customs as described above,

   the individual Defendant officers all felt both emboldened and authorized to violate

   Plaintiff’s civil rights in the manner described.

                           SECOND CLAIM FOR RELIEF
        42 U.S.C. § 1983 – First, Fourth and Fourteenth Amendment Violations –
     Unlawful Seizure, Substantive Due Process Violation, Retaliation for Association
                                  (against all Defendants)

81. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.

82. Defendants’ actions, as described above, deprived Plaintiff of liberty and property

   without due process of law.

83. Plaintiff has a First Amendment right to associate as a member of the Hells Angels

   motorcycle club.

84. The actions of Defendants in violating the Fourth Amendment rights of Plaintiff was

   based upon and in retaliation for Plaintiff’s exercising of his First Amendment right to

   associate with the Hells Angels motorcycle club.

85. The actions of the Defendants were designed to provoke, intimidate and chill a person

   of ordinary firmness from associating with the Hells Angels motorcycle club and to


                                             20
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 21 of 28




   punish Plaintiff for his membership in that club, in violation of the First, Fourth and

   Fourteenth Amendments to the United States Constitution.

86. The Defendants’ yelling at Plaintiff that if he moved wrong he would get shot, and the

   officers’ raucous agreement of their desire to kill him for “paid vacation time” was

   behavior that shocks the conscience. It is consistent with an attitude that begets likely

   constant civil right violations inflicted by the Defendant officers on Plaintiff and other

   members of the Hells Angels club. It reveals that the officers are willing to kill Hells

   Angels members for sport, and by discussing it aloud and in front of Plaintiff, it clearly

   and unmistakeably communicates an understanding among law enforcement that they

   will not intervene to stop one another from such constitutional violations; and that to

   the contrary, they will aid one another in covering up such constitutional violations.

87. No reasonable citizen similarly situated to Plaintiff could have experienced what he

   experienced from these Defendants on April 8, 2018 without thereafter being forever

   traumatized and changed for the worse.

88. As a direct and proximate cause and consequence of Defendants’ unlawful conduct as

   described above, Plaintiff suffered injuries in an amount to be proven at trial.

                            THIRD CLAIM FOR RELIEF
    42 U.S.C. § 1983 – 4th Amendment Violation – False Arrest/Imprisonment (Arrest
                          Without Warrant or Probable Cause)
                                (against all Defendants)

89. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.




                                             21
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 22 of 28




90. The actions of Defendants as described herein, while acting under color of state law,

   intentionally deprived Mr. Mills of the securities, rights, privileges, liberties, and

   immunities secured by the Constitution of the United States of America, including his

   right to be free from unlawful seizure as guaranteed by the Fourth Amendment to the

   Constitution of the United States of America and 42 U.S.C. § 1983, in that Mr. Mills

   was held in custody and seized for an unreasonable amount of time solely to be

   threatened and harassed.

91. Defendants knew that Mr. Mills had committed no arrestable offense, that they

   possessed no probable cause for any criminal offense, and they held him for over an

   hour anyway, not just with deliberate indifference to Mr. Mills’ rights under the Fourth

   Amendment to the U.S. Constitution, but with actual malice for his constitutional rights

   as a citizen in general.

92. Defendant Miller, with the support of his fellow officers and knowing authorization

   from his Chief, happily and loudly failed to timely write a speeding ticket for Plaintiff

   for the express purpose of aiding the Defendant group’s violation of Plaintiff’s Fourth

   Amendment right to be free from unreasonable seizure.

93. Defendants’ conduct proximately caused injuries, damages, and losses to Mr. Mills.

                         FOURTH CLAIM FOR RELIEF
    42 U.S.C. § 1983 – Violation of Fourteenth Amendment (Due Process)/Fourth
                         Amendment – Failure to Intervene
     (against Defendants Miller, Decker, Johnson, Tienes, Cantor, Otto and Corles)

94. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

   herein.


                                             22
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 23 of 28




95. Each of the 7 named Defendant officers participated in and provided material aid for

   their conspiracy to violate Plaintiff’s constitutional rights solely because of his

   membership in the Hells Angels motorcycle club. However, to the extent (if any) that

   any particular Defendant Officer might claim to have not materially participated in the

   violation itself, that Officer nevertheless also had numerous extended realistic

   opportunities during this 1+ hour violation of Plaintiff’s right to intervene in and stop

   the others.

96. All of the named Defendant officers were attendant to their radios and openly discussed

   with one another that they intended to unreasonably seize Plaintiff (and possibly kill

   him if he moved in any way they could fabricate to be justification later) and detain him

   without probable cause or a warrant so that it was very obvious to all named Defendant

   officers and amply understood among all named Defendant officers that what they were

   doing was illegal. None of the named Defendant officers, despite this knowledge,

   reacted by calling a supervisor to put an end to it, or by telling their fellow Defendants

   that their unlawful mistreatment of Plaintiff must stop. Instead, the Defendant Officers

   made sure to double-check with one another that everyone’s body-worn cameras were

   deactivated so that no one would be able to prove what they had done.

97. All the named Defendant officers had the ability and opportunity to stop the

   constitutional violations inflicted upon Plaintiff, and as such, they each had an

   affirmative duty to intervene and do so.




                                              23
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 24 of 28




98. All defendant officers knew, or had reason to know, that the other defendant officers’

   actions with regard to Mr. Mills as set forth herein were plain and deliberate violations

   of Mr. Mills’ civil rights.

99. The seven Defendant officers’ failure to intervene to stop the ongoing unlawful seizure

   and threats made upon Mr. Mills’s life proximately caused and contributed to Plaintiff’s

   injuries, damages and losses in an amount to be determined by a jury at trial.

                             FIFTH CLAIM FOR RELIEF
                     42 U.S.C. § 1983 – Failure to Train and Supervise
       (against Defendants Chief Harvey, Town of LaSalle, City of Greeley, and Weld
                                  County Sheriff’s Office)

100.   Plaintiff incorporates all other paragraphs of this Complaint for purposes of this

   claim.

101.   Defendants LaSalle, Greeley and Weld County Sheriff were, at all times relevant to

   the subject matter of this litigation, municipal corporations subject to suit pursuant to

   42 U.S.C. § 1983.

102.   Defendant Chief Harvey not only supervised David Miller’s participation in this

   action but also subsequently directly ratified his unlawful actions.

103.   Defendants LaSalle, Greeley, Weld County Sheriff and Chief Harvey developed and

   maintained policies, procedures, customs and practices exhibiting or resulting in a

   deliberate indifference to the constitutional rights of persons like Plaintiff, which

   proximately caused the violations of Plaintiff’s constitutional rights as set forth herein.




                                             24
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 25 of 28




104.    Defendants maintained policies, procedures, customs and practices that explicitly

   authorized unlawful seizures by its officers of any individual who appeared to be

   associated with the Hells Angels motorcycle club.

105.    Defendants were aware of the training they and others gave to their officers which

   condoned and shielded from accountability the civil rights violations their officers

   would commit upon citizens like Plaintiff as set forth in this Complaint.

106.    Defendants knew or should have known that this training (or lack thereof) was

   almost certain to result in the First, Fourth and Fourteenth Amendment violations

   committed by the seven named Defendant Officers in this Complaint.

107.    If any training was given to the Defendant officers regarding the rights of Plaintiffs,

   Defendants knew that the training was either reckless or grossly negligent (if not openly

   willful and knowing) and that the misconduct alleged herein was certain to occur.

108.    Defendants had a statutorily imposed duty to protect the constitutional rights of the

   members of the public from violations of those rights by members of the LaSalle,

   Greeley, and Weld County police departments. By failing to properly train or supervise

   such officers the above-named Defendants violated Plaintiff’s constitutional rights.

109.    As a direct and proximate cause and consequence of Defendants’ failure to train and

   supervise, Plaintiffs suffered injuries, damages and losses as set forth above.

                               SIXTH CLAIM FOR RELIEF
       42 U.S.C. § 1983 – Violation of First Amendment – Policy/Custom of Retaliation
                              for Exercise of First Amendment
        (against Defendants Chief Harvey, Town of LaSalle, City of Greeley, and Weld
                                   County Sheriff’s Office)



                                              25
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 26 of 28




110.   Plaintiff incorporates all other paragraphs of this Complaint for purposes of this

   claim.

111.   Plaintiff has a First Amendment right to associate as a member of the Hells Angels

   Motorcycle Club.

112.   The actions of the seven Defendant officers named herein in violating Plaintiff’s

   Fourth and Fourteenth Amendment rights was the direct result of Defendant Harvey’s,

   LaSalle’s, Greeley’s and Weld County’s policy and custom of authorizing its officers

   and one another to trample the constitutional rights of any citizen associated with the

   Hells Angels motorcycle group, and to do whatever necessary to cover-up those

   violations thereafter.

113.   Defendants Chief Harvey, LaSalle, Greeley and Weld County Sheriff all knew that

   citizens like Plaintiff have a First Amendment right to associate as a member of the

   Hells Angels motorcycle club but out of their own gang mentality and animus towards

   Hells Angels, these Defendants unlawfully condoned and encouraged an

   unconstitutional policy, custom and practice of violating the constitutional rights of

   individuals like Plaintiff in retaliation for having the audacity to exercise their First

   Amendment right to associate with members of the Hells Angels Motorcycle Club and

   to express and share that association in public.

114.   The actions of Defendants were designed to provoke, intimidate and chill a person

   of ordinary firmness from associating with the Hells Angels Motorcycle Club and to




                                            26
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 27 of 28




   punish Plaintiff for his membership in that club in violation of the First, Fourth and

   Fourteenth Amendments to the U.S. Constitution.

115.   It is clearly established that an act taken by law enforcement in retaliation for the

   exercise of a constitutionally protected right is actionable under 42 U.S.C. § 1983.

116.   Defendants Chief Harvey, LaSalle, Greeley and Weld County all knew that the

   foreseeable result of their agencies’ custom/practice/policy of encouraging and

   facilitating officers’ violations of citizens’ constitutional rights would be the repeated

   violation of citizens’ (like Plaintiff’s, here) constitutional rights. Despite that

   knowledge, they maintained and continued to condone such unlawful and

   unconstitutional policies/practices/customs.

117.   As a direct and proximate cause and consequence of Defendants’ unlawful conduct

   as described above, Plaintiff suffered injuries in an amount to be proven at trial.

                                VI.PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Mr. Mills respectfully requests that this Court enter

judgment in his favor and against the Defendants and grant:

   a. Appropriate declaratory and other injunctive and/or equitable relief;

   b. Compensatory and consequential damages, including damages for emotional

       distress, humiliation, loss of enjoyment of life, and other pain and suffering on all

       claims allowed by law in an amount to be determined at trial;

   c. All economic losses on all claims allowed by law;




                                            27
Case 1:20-cv-00965-SKC Document 1 Filed 04/06/20 USDC Colorado Page 28 of 28




   d. Punitive damages on all claims allowed by law and in an amount to be determined

      at trial;

   e. Attorneys’ fees and the costs associated with this action on all claims allowed by

      law;

   f. Pre- and post-judgment interest at the lawful rate; and

   g. Any further relief that this Court deems just and proper, and any other relief as

      allowed by law.

                          VII. REQUEST FOR TRIAL BY JURY

      Plaintiff requests a trial to a jury on all issues so triable.

      Respectfully submitted this 6th day of April, 2020.

                                                    THE LIFE & LIBERTY LAW OFFICE

                                                    s/ Sarah Schielke
                                                    Sarah Schielke
                                                    Counsel for Plaintiff
                                                    The Life & Liberty Law Office LLC
                                                    1209 Cleveland Avenue
                                                    Loveland, CO 80537
                                                    P: (970) 493-1980
                                                    F: (970) 797-4008
                                                    E: sarah@lifeandlibertylaw.com




                                               28
